Christianson, Ch. J.
(concurring specially). This case is here for a second time. The trial court set aside the verdict returned on the first trial on the ground that it was given under the influence of passion and prejudice. In his memorandum filed with the order granting a new trial the court based this ruling largely upon the insufficiency of the evidence bearing upon the question of permanent injuries. 36 N. D. 556, 162 N. W. 903. On appeal this court held that it had not been shown that the trial court had abused its discretion in granting a new trial. In so holding this court merely recognized the well-settled rule that the trial court was vested with discretionary powers in determining the motion for a new trial on the ground stated, and that this court was limited to a consideration of whether the trial court had abused its discretion. Eor, as was stated by Mr. Justice Grace in Huber v. Zeiszler, 37 N. D. 556-560, 164 N. W. 131, “a granting or refusal to grant a new trial rests largely in the discretion of the trial court, and unless there is plain abuse of such discretion an order in such matter will not be disturbed.”
The second trial took place twenty-seven months after the first trial. Upon the second trial the plaintiff testified that certain nervous symptoms and certain pains in her back to which she had referred on the *114first trial still continued and had become worse rather than better. The physician who attended the plaintiff and who1 testified upon the first trial was also called and testified upon the second trial. The situation upon the second trial, therefore, was that the plaintiff had undergone twenty-seven months more of pain and suffering than she had undergone at the time of the first trial, and manifestly both the permanency of injury and the extent thereof were far better established upon the second trial. So the second verdict clearly rests upon a far stronger basis than the first verdict. The trial court refused to disturb the verdict, and under the rule of law announced by this court in its former decision in this case the verdict and the trial court’s ruling should be sustained.
So far as the question of defendant’s negligence and plaintiff’s contributory negligence are concerned, I am of the opinion that under the evidence these were questions for the jury. It may also be noted that they were held to be so by the trial court upon the motion for a new trial after the first trial. I am also of the opinion that the testimony given by the witness Mrs. Cotta upon the first trial was properly admitted in this case under the rule announced in Felton v. Midland Continental R. Co. 32 N. D. 223, 155 N. W. 23.